
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 775
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. Hastings of
			 Florida (for himself, Mr. Moran of
			 Virginia, Mr. Wexler, and
			 Mr. Delahunt) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing appreciation to Portugal for
		  accepting two detainees released from Guantanamo Bay prison.
	
	
		Whereas President Barack Obama has vowed to close the
			 prison at Guantanamo Bay in January 2010, necessitating the release or transfer
			 of about 225 persons detained at the facility;
		Whereas at least 50 detainees have thus far been cleared
			 for release;
		Whereas since President Obama took office, about 15
			 detainees have left Guantanamo and were resettled in Britain, France, Bermuda,
			 Chad, Iraq, Afghanistan, Saudi Arabia, and Portugal, and 1 detainee was
			 transferred to the State of New York for a Federal trial;
		Whereas there has been significant opposition in Congress
			 and the wider public to settling detainees into the United States or
			 transferring detainees to prisons in the United States;
		Whereas the United States, must ensure, in compliance with
			 international humans rights law, including the Convention Against Torture, that
			 detainees will not be transferred to nations where their safety will be
			 jeopardized;
		Whereas in December 2008, Portuguese Foreign Minister Luis
			 Amado announced in a public letter to European Union officials that Portugal
			 was ready to help the United States resettle released detainees;
		Whereas Portugal became the first country to publicly
			 state its willingness to take Guantanamo detainees other than their own
			 residents or nationals;
		Whereas in late August 2009, Portugal accepted the
			 transfer of 2 Syrian detainees who had been cleared for release by the United
			 States Government; and
		Whereas according to Portuguese Government officials, the
			 two men are not subject to any charge, and have been provided homes by the
			 country to live freely: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its appreciation to Portugal for
			 accepting 2 men released from the prison at Guantanamo Bay;
			(2)encourages
			 Portugal to ensure that the two former detainees are able to participate as
			 fully as possible in their local community and in Portuguese society;
			 and
			(3)heralds the
			 Portuguese Government for safely, humanely, and effectively resettling
			 detainees from Guantanamo Bay, Cuba, who have been cleared of
			 wrongdoing.
			
